       Case 1:17-cv-00153-KLD Document 217 Filed 10/15/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PETER BYORTH,                                     CV 17-153-BLG-KLD

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

USAA CASUALTY INSURANCE
COMPANY and JOHN DOES 1-X,

                    Defendants.


      Pursuant to the Unopposed Motion for Dismissal with Prejudice (Doc. 216),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 15th day of October, 2020.



                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          1
